Citation Nr: 0007921	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-09 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran is currently diagnosed as having PTSD.  

3.  The veteran did not engage in combat with the enemy.  

4.  There is no credible evidence supporting the veteran's 
assertions that the alleged in-service stressors actually 
occurred.  


CONCLUSION OF LAW

The veteran did not incur PTSD during or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In particular, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

A "clear" diagnosis of PTSD is, at minimum, "an 
unequivocal one."  Cohen, 10 Vet. App. at 139.  The 
sufficiency of a stressor to cause PTSD is a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153 (Nebeker, Chief Judge, concurring 
by way of synopsis).  See 61 Fed. Reg. 52695-52702 (1996) 
(amending 38 C.F.R. §§ 4.125 & 4.126 to adopt the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV), which 
effected a shift in diagnostic criteria from an objective 
standard to a subjective standard).  If there is an 
unequivocal diagnosis of PTSD by mental heath professionals, 
it is presumed that the diagnosis was made in accordance with 
the applicable DSM criteria as to both adequacy of 
symptomatology and sufficiency of the stressor (or 
stressors). Id.    

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  The phrase "engaged 
in combat with the enemy" requires that a veteran has 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Determining whether a veteran engaged in 
combat with the enemy requires evaluation of all pertinent 
evidence in each particular case.  VAOPGCPREC 12-99.

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  
38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d); Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. 
App. at 98.  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.  In addition, medical nexus evidence may not be 
substituted by application of the provisions of § 1154(b).  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Cohen, 10 Vet. 
App. at 138.

In this case, the evidence shows that the veteran is 
currently diagnosed as having PTSD as a result of alleged 
experiences in service.  Thus, the Board must determine 
whether there is credible supporting evidence that the 
veteran's alleged in-service stressors actually occurred.    

The initial issue for consideration is whether the veteran 
engaged in combat with the enemy.  On this point, the Board 
notes that there is no evidence that immediately supports an 
affirmative finding.  The veteran's separation document 
indicates that he served with the 1885th Engineering 
Battalion with a military occupational specialty of 
automotive mechanic.  His Separation Qualification Record 
further specifies that he was overseas for 20 months in Guam 
and Okinawa.  He served 12 months as a heavy truck driver and 
four months as an automotive mechanic.  A DD215 shows that, 
in addition to a Good Conduct Medal, the veteran was entitled 
to the Asiatic Pacific Medal with two bronze service stars, 
the World War II Victory Medal, and the Army of Occupation 
Medal with Japan clasp.  Responses to requests to the 
National Personnel Records Center (NPRC) for service medical 
records and personnel file indicated that the veteran's 
records were probably lost in the 1973 fire.  In an August 
1997 statement, the veteran denied receiving any psychiatric 
treatment during active duty.  He has not claimed that he was 
wounded in service.  

The veteran asserts that his medals are evidence of combat.  
However, the photocopy of Army regulations describing the 
basis for the award of each medal, which the veteran provided 
to the RO, does not support this assertion.  The Army of 
Occupation Medal requires only service during a specified 
time at the prescribed location, such as Japan, Germany, etc.  
The World War II Victory Medal requires only service during 
the World War II era.  The Asiatic-Pacific Campaign Medal may 
be awarded for service in the named theater or for combat.  
However, the regulations specify that combat service is 
denoted by a combat decoration or certificate that shows that 
the veteran in question actually participated in combat.  
There is no indication from the service documents that the 
veteran was awarded or is entitled to a combat decoration or 
certificate in association with this medal.  

In his March 1997 statement, the veteran related that he 
participated in firefights when attacked and shot and killed 
an enemy soldier.  During the June 1998 and November 1999 
hearings, he offered testimony on his company being attacked 
and sustaining casualties.  The Board is not required to 
accept the veteran's assertions that he engaged in combat 
with the enemy as determinative of the issue, but instead 
must consider them along with all the relevant evidence of 
record.  Gaines, 11 Vet. App. at 359; VAOPGCPREC 12-99.  
Considering the whole of the pertinent evidence, the Board 
finds that the preponderance of the evidence is against 
finding that the veteran engaged in combat with the enemy for 
purposes of presuming the occurrence of an in-service 
stressor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.304(f).  See VAOPGCPREC 12-99 (the benefit-of-the-doubt 
rule applies to determinations of combat status).

Having found, for purposes of this claim, that the veteran 
did not engage in combat with the enemy, the Board now must 
determine whether there is credible evidence that supports 
the veteran's assertions that the alleged in-service 
stressors actually occurred.  

In the March 1997 statement, the veteran described 
participating in firefights and seeing many dead and wounded, 
including Americans, Japanese, and civilian.  During his 
later testimony, he described being attacked while stationed 
on Guam and Okinawa.  During the June 1998 hearing, the 
veteran indicated that he saw someone killed, but it was not 
someone he knew.  The veteran did not provide any specific 
information as to the location and date of any claimed 
stressor or the name of any person who was killed or wounded.  
The veteran's representative stated that it had been more 
than 50 years and that there were a lot of things the veteran 
could not remember.  

The Board observes that, when a claim is well grounded, VA 
has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); Epps, 126 
F.3d at 1469.  In the context of PTSD claims, the duty to 
assist includes attempting to verify the occurrence of the 
alleged in-service stressors with the assistance of the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly known as the U.S. Army and Joint Services 
Environmental Support Group).  However, as the hearing 
officer explained to the veteran and his representative 
during the June 1998 hearing, verification of claimed 
stressors requires fairly specific information (names, dates, 
locations, etc.) to facilitate the search of available 
records.  Without such information, the stressors described 
by the veteran are, as a practical matter, unverifiable.   

Finally, the Board acknowledges that the October 1997 
statement from William R. Reid, M.D., appears to link the 
veteran's diagnosis of PTSD to his experiences in World War 
II as related by the veteran.  To the extent this statement 
may be said to support the occurrence of the alleged 
stressors, the Board emphasizes that after-the-fact medical 
nexus evidence cannot be the sole supporting evidence of the 
occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 
396.   

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f).  


ORDER

Service connection for PTSD is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



